Citation Nr: 9927698	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The propriety of the initial evaluation assigned for the 
residuals of the veteran's status post arthroscopy of the 
left knee with mild degenerative joint disease, currently 
evaluated as 10 percent disabling.

2.  The propriety of the initial evaluation assigned for the 
residuals of the veteran's status post arthroscopy of the 
right knee with mild degenerative joint disease, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 1966 
and from March 1971 to March 1997.  This appeal arises from a 
September 1997 rating decision of the Roanoke, Virginia, 
Regional Office (RO) which granted service connection for the 
veteran's bilateral knee disabilities.  It was determined 
that each knee disorder was entitled to a rating of 10 
percent disabling.  The veteran appealed this decision.

In his substantive appeal (VA Form 9) of May 1998, the 
veteran requested a hearing at the RO before a traveling 
member of the Board of Veterans' Appeals (Board).  However, 
he withdrew this hearing request in a signed statement 
received in April 1999.  


REMAND

The Board finds that the veteran's claims are plausible and 
capable of substantiation and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a veteran 
claims that a service-connected disability is more severely 
disabling than as rated, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  When an appellant submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a). 

As noted above, the veteran retired from active military 
service in March 1997.  In April 1997, the veteran filed his 
initial claim for service connection for bilateral knee 
disabilities.  This initial claim was granted in the rating 
decision of September 1997.

In the year prior to his separation from the military, the 
veteran was given two comprehensive physical examinations.  
An examination of January 1996 found his knees to be abnormal 
with crepitus on movement.  However, in a subsequent 
examination of November 1996, the veteran's lower extremities 
were noted to be normal.  A U.S. Department of Veterans 
Affairs (VA) general medical examination was provided to the 
veteran in June 1997.  He complained of constant "burning" 
in his knees and stiffness for approximately 15 to 20 minutes 
after awakening.  On examination, the examiner provided range 
of motion studies and noted pain on movement.  The diagnosis 
was degenerative joint disease of both knees which was 
confirmed on radiological studies.

Subsequent to the VA examination, the veteran filed a notice 
of disagreement in February 1998 in which he claimed that his 
knees had limited movement and constant pain.  He noted that 
climbing, bending and flexing were very painful.  In his 
substantive appeal of May 1998, he asserted that any twisting 
motion with his legs caused instability in his knees.

The United States Court of Appeal for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") held in DeLuca v. Brown, 
8 Vet. App. 202 (1994), that ratings based on limitation of 
motion do not subsume 38 C.F.R. §§ 4.40 and 4.45 (1998).  It 
was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, fatigability, and/or repetitive motion, 
including during flare-ups.  Neither of the veteran's 
military examinations provided range of motion studies or 
opinions on increased severity during flare-ups.  The VA 
examination of June 1997 did provide range of motion studies 
and discussed pain on movement.  The examiner, however, 
failed to discuss whether there would be increased 
symptomatology during flare-ups or repetitive use.  In 
addition, the veteran seems to imply that his bilateral knee 
symptomatology had worsened since the June 1997 examination.  
Therefore, a VA orthopedic examination is required to address 
these issues.  See Gregory v. Brown, 6 Vet. App. 377 (1994).

In addition, the Office of General Counsel of VA issued a 
Precedent Opinion which provided that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  O.G.C. Prec. Op. 23-97 
(Jul. 24, 1997).  As noted, the veteran alleges that his 
knees are not stable.  

The RO's attention is also directed to the Court's recent 
decision in Fenderson v. West, 12 Vet. App. 119 (1999), that 
held in claims dealing with the original rating of a service-
connected disability, the veteran may be assigned separate 
evaluations for separate periods of time based on the facts 
found in the case.  In other words, the veteran is entitled 
to consideration of "staged ratings" regarding the 
evaluation of his current bilateral knee disorders.  While on 
remand, the RO should conduct such adjudication.

Finally, it appears that the service medical records from the 
veteran's first period of active service with the U. S. Air 
Force from June 1962 to June 1966 are missing.  In July 1997, 
the U.S. Navy confirmed the veteran's second period of active 
service with that branch from March 1971 to March 1997.  It 
was specifically noted by the U.S. Navy that VA would have to 
verify his first period of service directly with the U. S. 
Air Force.  The United States Court of Appeals for the 
Federal Circuit has ruled on the importance of obtaining a 
veteran's service medical records.  See Hayre v. West, No. 
98-7046 (Fed. Cir. Aug. 16, 1999) (The VA's failure to 
exhaust all sources in obtaining pertinent service medical 
records amounts to procedural error).  Thus, the RO should 
verify the veteran's first period of active service and 
obtain his service medical records from this period from the 
appropriate government department.

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action:

1.  The RO should contact the National 
Personnel Records Center and/or the U.S. 
Air Force, whichever is appropriate, and 
verify the veteran's first period of 
active service from June 1962 to June 
1966.  The veteran's service medical 
records from this period must also be 
requested.  All responses and material 
received as a result of these request 
must be associated with the veteran's 
claims file.

2.  The RO should contact the veteran and 
request the names and addresses of all 
health-care providers who have treated 
his bilateral knee disabilities since 
March 1997.  After securing the necessary 
release(s), the RO should obtain any 
records not already contained in the 
claims file; to include those from any 
identified VA medical center or 
outpatient clinic.  Once obtained, all 
records must be associated with the 
claims folder.

3.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of this examination is to 
determine the severity of the veteran's 
service-connected bilateral knee 
disabilities.  Such tests as the 
examining physician deems necessary 
should be performed.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth.  The claims folders must be made 
available to the examining physician in 
connection with the examination so that 
he or she may review pertinent aspects of 
the veteran's medical history.  If the 
examiner finds it impossible to answer 
any of the questions below, it should be 
so noted on the examination report with 
the reasons given for this conclusion.  
The examiner should provide the following 
opinions:

a.  What is the range of motion in 
the veteran's knees measured in 
degrees?  

b.  Does the veteran's knees have 
weakened movement, excess 
fatigability, or incoordination?  If 
so, the examiner should report the 
degree of additional range of motion 
lost due to any weakened movement, 
excess fatigability or 
incoordination.  

c.  Does the veteran's knees 
significantly limit functional 
ability during flare-ups or after 
repeated use over a period of time?  
If so, the examiner should report 
the degree of additional range of 
motion lost due to pain on use or 
during flare-ups.  

d.  What is the degree of the 
veteran's industrial impairment due 
to his service-connected knee 
disabilities?

e.  Is their any lateral instability 
or subluxation, and, if so, is it 
best characterized as slightly, 
moderately or severely disabling?

4.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

5.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
an increased evaluation for his service-
connected bilateral knee disabilities can 
now be granted.  With respect to rating 
this disorder, the RO's attention is 
directed to the Court's decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1994), 
and Fenderson v. West, 12 Vet. App. 119 
(1999), as well as O.G.C. Prec. Op. 23-97 
(Jul. 24, 1997), which were discussed 
hereinabove.  If the RO's decision 
remains adverse to the veteran, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case, and given an opportunity to 
respond.  Thereafter, the case should 
then be returned to the Board for further 
appellate consideration, if appropriate.

The veteran need take no further action until he is informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












